Citation Nr: 0706927	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified at a RO hearing before a Decision 
Review Officer in September 2003.  The veteran also testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board in July 2004.  The transcript of 
that proceeding is of record.  

This case was previously before the Board in March 2005 when 
it was remanded for additional development.  The case has 
been returned to the Board for appellate consideration.

At the time of the March 2005 Board remand, the issue of 
entitlement to service connection for hemorrhoids was before 
the Board for appellate consideration.  Thereafter, by a 
rating decision in October 1986, service connection was 
granted for hemorrhoids, with an initial noncompensable 
rating assigned, effective from December 17, 2002.  No appeal 
as to the rating assignment or effective date has been taken 
from that determination.  As such, no appeal as to 
hemorrhoids is before the Board for appellate consideration 
at this time.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, they are again 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.

A review of the claims folder also reflects that the veteran 
raised the issue of entitlement to service connection for 
tinnitus in November 2003.  Although this issue was referred 
to the RO in March 2005 for adjudication, it does not appear 
that the RO took any action.  Therefore, this issue is again 
referred to the RO.  


REMAND

In an October 2005 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board.  In 
particular, in a statement attached to the VA Form 9, he 
indicated that he wished to be afforded a video-conference 
hearing before a VLJ of the Board at the RO.  The Board 
acknowledges that the veteran was previously afforded a 
Travel Board hearing in July 2004.  However, in the October 
2005 statement, the veteran specifically referenced the 
gastrointestinal disability claim, and history of a skull 
fracture.  This statement may be interpreted as the veteran's 
desire to provide additional evidence via testimony with 
regard to the issues on appeal.  Hence, the Board hereby 
grants this veteran's more recent request for a hearing.  
Therefore, the veteran must again be scheduled for a video-
conference hearing before a VLJ of the Board prior to 
deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Schedule the veteran for a video-
conference hearing at the local RO before 
a Veterans Law Judge of the Board of 
Veterans' Appeals.  Notify him of the 
date, time and location of his hearing 
and place a copy of the letter in his 
claims file.  Any failure to appear 
before a scheduled Board videoconference 
hearing should be documented in the 
claims folder.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



